DETAILED ACTION
	This Office action is responsive to communication received 08/12/2021 – Amendment; 08/30/2021 – Authorization for Internet Communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of the finality of the rejection of the last Office action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and therefore the finality of that action is withdrawn.  Specifically, the finality of the Office action mailed 06/16/2021 has been withdrawn.   
A fax transmission to the applicant by the examiner was initiated on 08/26/2021 to propose amendments to the claims to place the application in condition for allowance. Here, upon receipt of the amendment under AFCP2.0 of 08/12/2021 and after further consideration of the prior art of record, the examiner noted that claims previously indicated as allowable were deemed to be rejected in view of an alternative interpretation of the prior art of record.  The examiner suggested additional language for the claims to define over the prior art of record. 
A further email exchange with applicant’s attorney on 08/30/2021 was conducted in which the applicant did not accept the amendments proposed by the examiner and instead presented counter changes to the claims.  Applicant’s attorney further requested that the last Office action be reissued (i.e., interpreted to mean that the finality of the last Office action should be withdrawn). 
An examiner-initiated telephone interview was conducted on 09/01/2021 in which the examiner noted that the counter changes proposed by the applicant would create further concerns of indefiniteness under 35 U.S.C. §112(b) as well as potential concerns regarding the scope of the claims (i.e., 35 U.S.C. §112(a)), thus requiring further consideration.  The examiner noted that any additional consideration could not be completed within the time allotted under 
Status of Claims
	Claims 24-31, 33 and 35-47 remain pending.
Response to Arguments
In the arguments received 08/12/2021, the applicant addresses concerns under 35 U.S.C. §112 as they relate to claims 44-47.  In addition, the applicant contends that claim 47, which was rejected under 35 U.S.C. §103, defines over the combination of Yoneyama (US PUBS 2007/0117653) and Wahl (USPN 8,088,025), since subject matter similar to that indicated to be previously allowable in claim 24 has been introduced into claim 47.
IN RESPONSE:
Applicant’s remarks and amendments to the claims to eliminate the prior instances of indefiniteness under 35 U.S.C. §112 have been acknowledged.
Applicant’s arguments with respect to the outstanding rejection of claim 47 are noted.  Upon further consideration of the Yoneyama and Wahl references, all the claims of record have once again been examined and new grounds of rejections have been set forth, below.  Moreover, further reconsideration of the claims necessitated the new grounds of rejection with reliance on additional references to Hou (USPN 6,942,580), Bamber (USPN 7,022,033), Reed (USPN 7,153,219) and Wahl (US PUBS 2013/0331201).  In view of the withdrawal of the finality of the last Office action, no further comments are deemed necessary, here.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 24, 30, 31, 33, 35-42, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US PUBS 2007/0117653) in view of Wahl (USPN 8,088,025). 
As to claim 24, Yoneyama shows an iron-type golf club head (FIGS. 1, 4, 5), comprising: a body (10) comprising a heel portion (2), a sole portion (5), a toe portion (3), a hosel (1), and a topline portion (4), all shown in annotated FIG. 1, herein below (“heel”, “toe”, “sole”, “hosel” and “topline” are the more conventional terms associated with the description of an iron-type golf club head).  Yoneyama also shows a strike plate (11) coupled to the body (10) at a front portion of the golf club head; a cavity (14a) defined between the topline portion, the sole portion, and the strike plate; and wherein the cavity (14a) has one opening located at a back portion of the golf club head; wherein the one opening is non-circular in shape (Fig. 4), and the at least one opening extends from a location proximate a central region of the cavity to a lower and heelward region of the cavity; wherein the one opening is covered by more than one panel (i.e., panels 17, 18, 19b, collectively) to effectively enclose the cavity (14a); wherein an enclosed cavity region is at least partially defined by a rear surface of the strike plate (11), one or more front surfaces of the one or more rear panels, an upper cavity region, and a lower cavity region (see annotated FIG. 5); wherein the panels (17, 18, 19a) cover the one opening at least on a toe portion of the cavity and a heel portion of the cavity; wherein the panels (17, 18, 19b) are affixed to the body (i.e., see paragraphs [0034, 0035]). The cavity (14a) comprises a lower region rearward of the face portion (11), forward of the sole bar, above the sole portion and no higher than the sole bar, with a depth, in a forward-to-rearward direction, of the lower region of the cavity decreasing, in a direction extending from the topline portion to the sole portion. See annotated Fig. 5, below.
/
/

    PNG
    media_image2.png
    490
    875
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    645
    1080
    media_image3.png
    Greyscale

Yoneyama lacks an explicit disclosure of the features wherein an areal mass of the back portion of the golf club head between the topline portion, the sole portion, the toe portion, and the heel portion is between 0.0005 g/mm2 and 0.00925 g/mm2.  This claimed value of the areal mass parameter has not been disclosed as critical.  In fact, the areal mass is only mentioned at KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Yoneyama also lacks wherein a Z-up of the golf club head is below about 20 mm.  Here, Wahl shows it to be old in the art to provide a Z-up location below about 20 mm (i.e., col. 3, lines 42-48), noting that this coordinate provides a desirable location for the center of gravity.  Considering that it is known in the golf club head art that a lowering of the center of gravity may provide enhanced club head performance (e.g., increased ball trajectory and a higher launch angle) and armed with the teaching in Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Yoneyama by incorporating a Z-up location below about 20 mm, with there being a reasonable expectation of success that the center of gravity would be located lower on the club head in Yoneyama and thereby enhancing club head performance.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 30, Wahl obviates the strike plate having a variable thickness including a maximum thickness and a minimum thickness, and the minimum thickness is no more than 2 mm.  See col. 4, lines 1-7; and col. 9, line 58 through col. 10, line 25 in Wahl, explaining that the 
As to claim 31, in Yoneyama, the one opening extends from a location proximate a central region of the cavity (14a) to a lower and toeward region of the cavity (14a) and extends to an upper and toeward region of the cavity (14a).  See Fig. 4 in Yoneyama. 
As to claims 33, while Yoneyama does not disclose the specific, claimed areal mass of the rear portion of the golf club head between the topline portion, the sole portion, the toe portion, and the heel portion is between 0.0037 g/mm2 and 0.00925 g/mm2, this claimed parameter has not been disclosed as critical.  In fact, the areal mass is only mentioned at paragraphs [0033] and [00112] of the specification, with the no further mention of any mass value for the panel structure(s). Considering that the materials selected by Yoneyama for the panel (i.e., elements 17, 18, 19b, collectively) and the club head body (10) are commensurate with the materials disclosed by the applicant as best influencing the claimed areal mass of the rear portion, it would appear that the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious, through routine experimentation, to develop an areal mass of the rear portion which provides the most desirable club head weight distribution.  This would have involved an “obvious to try” scenario in which selection of an areal mass for the rear portion and a mass for the panel member(s) would have yielded a reasonable expectation of success in distributing the weight of the club head in a manner that maintains a lower center of gravity.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 35, Wahl obviates a coefficient of restitution (COR) greater than 0.79.  See col. 9, lines 1-5 in Wahl.   In addition, Wahl obviates the inclusion of an insert installed within an enclosed cavity region. See col. 10, lines 26-28; col. 11, lines 1-8; col. 13, line 60 through col. 14, line 4 in Wahl.  In view of the patent to Wahl, of one ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Yoneyama by incorporating a COR of greater than 0.79 to provide adequate ball repulsion and remain within the guidelines set forth by the USGA and to further introduce a filler material within the cavity (11) for the purpose of reducing unwanted noise and to absorb shock during impact between the club head and a golf ball. 
As to claims 36-42, in general, Wahl further obviates the claimed features as explained, herein below.  The introduction of a filler material as taught by Wahl within the cavity (14a) in Yoneyama for the purpose of reducing unwanted noise and to absorb shock during impact between the club head and a golf ball would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
As to claim 36, the insert is non-metal.  See col. 11, lines 1-3 in Wahl.
As to claim 37, the insert is injection molded. See col. 13, line 63 in Wahl.
As to claim 38, the insert is a foam filler material. See col. 11, lines 1-3 in Wahl. 
As to claim 39, the insert provides at least one of acoustic control and damping. See col. 13, line 65 through col. 14, line 5 in Wahl. 
As to claim 40, the insert is located in the upper cavity region.  See col. 10, lines 26-28 and FIGS. 1B, 3B in Wahl. 
As to claim 41, the insert is located in the lower cavity region. See col. 10, lines 26-28 and FIGS. 1B, 3B in Wahl. 
As to claim 42, the insert extends within the enclosed cavity from a first location proximate the toe portion of the cavity to a second location proximate the heel portion of the cavity. See col. 10, lines 26-28 and FIGS. 1B, 3B in Wahl. 
As to claim 46, the one or more rear panels (17, 18, 19b) are collectively attached to the sole bar.  The lower region of the cavity (14a) identified in annotated Fig. 5 is located below the one or more rear panels in a direction parallel to the face portion (11). 
As to claim 47, Yoneyama shows an iron-type golf club head in Figs. 1-3, comprising: a unitary cast body (10) comprising a heel portion (2), a face portion (11), a sole portion (5), extending rearwardly from a lower end of the face portion (11), a toe portion (3), a hosel (1), and a topline portion (4); a cavity (i.e., void 14) defined between the topline portion (4), the sole portion (5), and the face portion (11); and wherein the cavity (14) has one or more openings located at a back portion of the golf club (i.e., see Fig. 2); wherein the one or more openings are non-circular in shape (i.e., see Fig. 2), and at least one of the one or more openings extends from a location proximate a central region of the cavity to a lower and heel-ward region of the cavity (i.e., in FIG. 2, cover member 13 disposed to the left of belt-shaped extension 7 covers an opening of the cavity 14 that extends to a lower heelward region); wherein the back portion comprises one or more rear panels (13) and the one or more openings are covered by the one or more rear panels (13) to effectively enclose the cavity (14); wherein an enclosed cavity region is at least partially defined by a rear surface of the face portion (11), one or more front surfaces of the one or more rear panels (13), an upper cavity region, and a lower cavity region (see FIGS. 2, 3); wherein the one or more rear panels (13) cover the one or more openings at least on a toe portion of the cavity and a heel portion of the cavity (i.e., see FIG. 2); wherein the one or more rear panels (13) are affixed to at least the sole bar of the body (i.e., paragraph [0025] and annotated Fig. 3, herein below); wherein the one or more rear panels (13) comprises a heelward section and a toeward section (i.e., see FIG. 2); and wherein the toeward section is offset and spaced apart from the heelward section, in a toe-to-heel direction, by a raised portion (i.e., see FIG. 2 and element 7) of the back portion of the golf club head (10); the raised portion (7) being raised relative to the heelward section and the toeward section of the one or more rear panels (13). In the Fig. 3 embodiment, Yoneyama shows how the sole bar defines a 


    PNG
    media_image4.png
    543
    863
    media_image4.png
    Greyscale

The Fig. 3 embodiment lacks wherein the cavity comprises a lower region rearward of the face portion, forward of the sole bar, above the sole portion, and no higher than the sole bar; wherein a depth, in a forward-to-rearward direction, of the lower region of the cavity decreases, in a direction extending from the topline portion to the sole portion.  The Fig. 5 embodiment in Yoneyama details these features (i.e., see annotated Fig. 5, herein below) and explains that a greater elastic restoring force is generated (i.e., paragraphs [0034], [0035], and [0036]).  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by Yoneyama to include the further features of “a lower region rearward of the face portion, forward of the sole bar, above the sole portion, and no higher than the sole bar; wherein a depth, in a forward-to-rearward direction, of the lower region of the cavity decreases, in a direction extending from the topline portion to the sole portion” in combination within the club head of the Fig. 3 embodiment in order to produce a larger elastic restoring force during ball impact.  

    PNG
    media_image3.png
    645
    1080
    media_image3.png
    Greyscale

Yoneyama lacks an explicit disclosure of the features wherein an areal mass of the back portion of the golf club head between the topline portion, the sole portion, the toe portion, and the heel portion is between 0.0005 g/mm2 and 0.00925 g/mm2. This claimed value of the areal mass parameter has not been disclosed as critical.  In fact, the areal mass is only mentioned at paragraphs [0033] and [00112] of the specification, with the no further mention of any mass value for the panel structure(s). Considering that the materials selected by Yoneyama for the panels (i.e., elements (13)) and the club head body (10) are commensurate with the materials disclosed by the applicant as best influencing the claimed areal mass of the back portion, it would appear that the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious, through routine experimentation, to develop an areal mass of the back portion which provides the most desirable club head weight distribution.  This would have involved an “obvious to try” scenario in which selection of an areal mass for the back portion and a mass for the panel member(s) would have yielded a reasonable expectation of success in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Yoneyama also lacks wherein a Z-up of the golf club head is below about 20 mm.  Here, Wahl shows it to be old in the art to provide a Z-up location below about 20 mm (i.e., col. 3, lines 42-48), noting that this coordinate provides a desirable location for the center of gravity.  Considering that it is known in the golf club head art that a lowering of the center of gravity may provide enhanced club head performance (e.g., increased ball trajectory and a higher launch angle) and armed with the teaching in Wahl, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Yoneyama by incorporating a Z-up location below about 20 mm, with there being a reasonable expectation of success that the center of gravity would be located lower on the club head in Yoneyama, thereby enhancing club head performance.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US PUBS 2007/0117653) in view of Wahl (USPN 8,088,025) and Hou (USPN 6,942,580).  
As to claims 25-27, Yoneyama mentions that the panel (i.e., elements 17, 18, 19b, collectively) is affixed to the body, but lacks a mention of adhesion.  Note, Fig. 4 shows the panel identified here in Yoneyama as being affixed to the body (10), as required by claim 25, as well as affixed to a cavity rim, as required by claim 26.  See annotated Fig. 4, herein below.  Also, Fig. 5 in Yoneyama shows the panel identified here in Yoneyama as being attached to a cavity edge.   See annotated Fig. 5, herein below.   Also, note that Yoneyama does acknowledge adhesion as one of a number of means through which club head parts may be assembled (i.e., paragraph [0024]).  Hou teaches that a fiber-reinforced panel may be attached to the body, including attachment to a cavity rim and cavity edge of the body by adhesion. See 

    PNG
    media_image5.png
    542
    709
    media_image5.png
    Greyscale
             
    PNG
    media_image6.png
    584
    557
    media_image6.png
    Greyscale


As to claim 28, Yoneyama does not explicitly detail that a mass of the one or more rear panels divided by a volume of the one or more rear panels yields a value between 1 g/cc and 2 g/cc.  Here, the claimed value has not been accorded any criticality. In fact, the only mention of this so-called value is in paragraph [00124] of the specification.  As the disclosure requires a non-metal material for the rear panel and as the Yoneyama teaching likewise reveals a rear panel made of non-metal material, the selection of an appropriate material for the rear panel that would have provided the necessary mass-to-volume value to locate the center of gravity in a desired region would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  This would have involved an “obvious to try” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 29, Yoneyama shows that at least a portion of the one or more panels (17, 18, 19b) comprises a fiber-reinforced polymer (i.e., paragraphs [0034, 0035]). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US PUBS 2007/0117653) in view of Wahl (USPN 8,088,025) and Bamber (USPN 7,022,033). 
Yoneyama in view of Wahl (‘025) has been discussed above. Yoneyama, as modified by Wahl (‘025), lacks weight reducing and stiffening features comprising a rearwardly and downwardly directed overhang; and a plurality of ribs coupled to an underside of the overhang.  Bamber show it to be old in the art of iron-type club heads to include an overhang structure as part of the topline in an iron-type club head (i.e., see Figs. 15, 18 in Bamber) and to further include stiffening regions including ribs (44), as shown in Figs. 1, 2, 2a, 11 and 17 in Bamber, for the purpose of redistributing the weight of the peripheral portion of the iron-type club head and providing appropriate stiffness to thinned portions of the topline portion.  See col. 2, lines 34-56; col. 4, lines 22-41; col. 5 lines 5-12; and col. 5, line 62 through col. 6, line 18 in Bamber.  In view of the patent to Bamber, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Yoneyama by introducing a rearwardly and downwardly directed overhang as part of the topline portion and further providing ribs coupled to an underside of the overhang in an effort to effectively redistribute the peripheral weight while providing additional reinforcement of the striking face along the topline against impact. Here, modifying the Yoneyama device to include the topline overhang and ribs taught by Bamber amounts to the use of a known technique (i.e., using an overhang and ribs coupled to the overhang to redistribute peripheral weight as taught by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US PUBS 2007/0117653) in view of Wahl (USPN 8,088,025) and Wahl (US PUBS 2013/0331201). 
Yoneyama in view of Wahl (‘025) has been discussed above. Yoneyama, as modified by Wahl (‘025), lacks a channel formed in the sole portion and extending substantially parallel to the face portion.  Wahl (‘201) shows it to be old in the art to provide an iron-type club head with a channel (250) in the sole and extending substantially parallel to the striking face in order to enhance the flexure properties of the striking face.  See paragraphs [0124] through [0126] in Wahl (‘201). In view of the publication to Wahl (‘201), one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Yoneyama by introducing a channel in the sole portion, the channel being oriented generally parallel to the striking face, the motivation being to improve the performance of the club head by enabling the strike face to deflect more upon impact with a golf ball.  Here, modifying the Yoneyama device to include the channel taught by Wahl (‘201) amounts to the use of a known technique (i.e., using a slot in a sole portion for enhanced resiliency as taught by Wahl (‘201)) to improve similar devices (i.e., the iron-type club head of Yoneyama) in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US PUBS 2007/0117653) in view of Wahl (USPN 8,088,025) and Reed (USPN 7,153,219). 
Yoneyama in view of Wahl (‘025) has been discussed above. Yoneyama shows a toe portion of the unitary cast body defining a toe of the iron-type club head and further shows that the unitary cast body (10) is made of a material having a second density (i.e., the body (10) is the toe of the iron-type golf club head is at least partially made of a material having a first density… the first density is less than the second density.  Reed shows it to be old in the art to provide an iron-type club head with a primary body component of metal and a secondary body component of a material that is less dense than the material for the primary component, with the secondary body component forming a portion of the toe in order to help shift the weight of the club head and desirably lower the center of gravity.  See col. 1, lines 23-30; col. 2, line 63 through col. 3, line 4; col. 4, lines 5-12; col. 5, lines 36-56 in Reed. In view of the patent to Reed, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Yoneyama by forming a toe portion of the club head with a material of a second density as well as at least partially forming a part of the toe of the toe portion from a material having a first density that is less than the second density, the motivation being to enable the club designer to rearrange the weight distribution of the club head to improve the overall performance of the club head.  Here, modifying the Yoneyama device to include a toe at least partially made of a material having a first density that is less than a second density associated with the material that makes up the unitary cast body amounts to the use of a known technique (i.e., combining materials of diverse densities for a portion of the toe to shift the club head weight lower towards the sole as taught by Reed) to improve similar devices (i.e., the iron-type club head of Yoneyama) in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
/
/
/
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In line 2, “the rear portion” lacks proper antecedent basis.  Should “the rear portion” perhaps read --the back portion--? See claim 24, lines 6 and 20, reciting the back portion. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oldknow shows a topline portion (202b) formed of a material that is different in density from the material of the main club head (202a);
Hettinger shows a peripheral portion of the sole formed as an insert (406) forming a part of the toe;
Fig. 3 in Cardani shows a hollow iron-type club head;
Soracco shows a lightweight insert in the topline portion;
Boyd shows a rib structure (42a) adjacent the topline and striking face;
See Figs. 25, 25A and 25B in Sukman;
Fig. 27 in Stites shows a channel in the sole portion of an iron-type club head;
Horacek shows ribs near a crown and striking face;

Note Figs. 9 and 10 in Besnard;
Biafore shows a channel in the sole portion of an iron-type club head. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711